Citation Nr: 1642262	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  16-02 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for low back disability.

4.  Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Appellant represented by:	John P. Dorrity


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to December 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In June 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing at the RO in Newark, New Jersey.  A transcript of the proceeding has been associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for low back disability and bilateral knee disability, are addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral hearing loss disability is attributable to service.

2.  Tinnitus is attributable to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred during wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).

2.  Tinnitus was incurred during wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claims for service connection for bilateral hearing loss and for tinnitus are granted herein.  As such, the Board finds that any error under the VCAA with regard to these claims is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain "chronic" diseases in 38 C.F.R. § 3.309(a), including sensorineural hearing loss, that manifest to a compensable degree within a prescribed time period, which period is within one year of discharge from active service in the case of sensorineural hearing loss.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  A veteran may also establish service connection for a "chronic" disease in 38 C.F.R. § 3.309(a) by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir.2013).  

For the purposes of applying the laws administered by VA, impaired hearing constitutes a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The Veteran served on active duty in the Navy from February 1960 to December 1968.  He claims he has bilateral hearing loss and tinnitus due to noise exposure from piloting and working with aircraft.

The Veteran's personnel records show that his duties included Test Pilot at Lakehurst Naval Air Station, and that he "test[ed] and evaluate[d] aircraft launching and recovery systems."  These records are consistent with the statement of the Veteran's representative that the Veteran was a "test pilot on various aircraft at Lakehurst Naval Air Station."  The Veteran testified that he flew S-2F jets, which is also shown in his personnel records.  His DD Form 214 shows an occupational specialty of "8190," which code is noted in the Duty MOS Noise Exposure Listing in the M21-1 as having a highly probability of hazardous noise exposure, in which cases the M21-1 provides that exposure to hazardous noise should be conceded.  See M21-1, III.iv.4.B.3.d.  Therefore, exposure to hazardous noise during his service is conceded in this case.

The Veteran testified that he began to experience hearing loss and "buzzing" in his ears shortly after being stationed at Lakehurst Naval Air Station.  The Board also acknowledges a June 2015 statement from his wife (since February 1961), who wrote that she observed the Veteran experiencing hearing difficulties in service such as needing more volume on the television and radio, missing parts of conversations, and shouting when engaging in conversation on the telephone.

A March 1960 examination report shows that pure tone thresholds were as follows (converting ASA to ISO):


Hertz (decibels)

500
1000
2000
3000
4000
RIGHT
25
5
10
5
15
LEFT
15
5
0
5
5

See STRs p. 113 of 135.

An April 1966 examination report shows that bilateral high frequency hearing loss was diagnosed, and that pure tone thresholds were as follows (converting ASA to ISO):


Hertz (decibels)

500
1000
2000
3000
4000
RIGHT
20
15
20
20
30
LEFT
15
10
20
20
20

See STRs at p.91 of 135.

A December 1968 separation examination report shows that pure tone thresholds were as follows:


Hertz (decibels)

500
1000
2000
3000
4000
RIGHT
5
0
0
0
10
LEFT
10
0
5
10
10

See STRs at p.83 of 135

The Veteran testified that post-service, he worked for an airline, but that he was not on the tarmac most of the time as he was in service, and that he was issued hearing protection by the airline but not in service.

The May 2015 VA examination report reflects pure tone thresholds as follows:


Hertz (decibels)

500
1000
2000
3000
4000
RIGHT
15
20
35
30
40
LEFT
15
15
15
35
55

Speech recognition scores using Maryland CNC Word Lists was 94 percent in the right ear and 96 percent in the left ear.  The VA examiner recorded a diagnosis of bilateral sensorineural hearing loss.  Because the Veteran's pure tone thresholds in both hears were at least 40 decibels at 4000 hertz bilaterally, the Board finds that he meets the regulatory criteria for a bilateral hearing loss disability.  See 38 C.F.R. § 3.385.

The VA examiner opined that the Veteran's hearing loss is less likely than not related to his noise exposure in service.  The examiner reasoned that the Veteran's hearing was normal around the time of his separation from service.  Regarding the Veteran's claimed tinnitus, the May 2015 VA examiner noted that the Veteran reported experiencing tinnitus for several years but did not specify an exact time frame.  The VA examiner opined that it is less likely than not that the Veteran's tinnitus was caused by his active service, reasoning that it is more likely a symptoms of his hearing loss.

A July 2016 private audiological evaluation report from I.K. of the Garden State Hearing Center reflects that I.K. noted that a complete hearing evaluation was performed, and mild sensorineural hearing loss was diagnosed bilaterally, as well as tinnitus.  I.K. opined that the Veteran's hearing loss was a noise induced type, and that the Veteran's hearing loss and tinnitus are more likely than not due to his active service as a pilot and working around jet engines.

Regarding the Veteran's bilateral hearing loss, as shown above, hazardous noise exposure in service has been conceded, the Veteran was diagnosed with bilateral sensorineural hearing loss in service, his wife since February 1961 credibly reported observing the Veteran's hearing difficulties in service, and the Veteran's private audiologist, I.K., opined that the Veteran's hearing loss is a noise-induced type more likely than not due to his noise exposure in service with aircraft.  While the Board acknowledges that the May 2015 VA examiner opined that the Veteran's hearing loss is less likely than not related to his active service, the Board finds the VA examiner's opinion to have less probative value because the VA examiner did not address the fact that the Veteran was diagnosed with bilateral high frequency hearing loss in service in 1966.  Therefore, the Board finds that service connection for bilateral hearing loss disability is warranted.

Regarding the Veteran's tinnitus, the Board is cognizant that the Veteran, as a lay person, is competent to report having experienced tinnitus since service, and the Board finds his hearing testimony in that regard to be credible.  The Board acknowledges that the May 2015 VA examiner opined that the Veteran's tinnitus was caused by his hearing loss rather than being directly related to his active service, and that the Veteran's underlying hearing loss is not related to his active service.  As explained above, however, the Board has found the Veteran's testimony regarding having experienced tinnitus since service to be credible, which he is competent to report, and the VA examiner's opinion is not consistent with the Veteran's competent and credible account.  Thus, the Board finds that the VA examiner's opinion is outweighed by both the Veteran's competent and credible testimony, as well as the positive opinion of I.K. linking the Veteran's tinnitus to his conceded hazardous noise exposure in service.  Based thereon, the Board concludes that service connection for tinnitus is warranted on a direct basis.  

Therefore, in summary, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted, and will grant the claims.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

A.  Low Back

The Veteran also claims that he has residuals of a low back injury in service.  He testified at the Board hearing that he believes he injured his back in service as a test pilot for arrested landing gear and for catapults, including hydraulic catapults.  He testified that he was flown to different ships to test the gear. Also, he wrote in July 2015 correspondence that he performed 1,145 arrested landings, and that he had experienced back pain since service.

As an initial matter, as noted above regarding his hearing loss, the Board acknowledges that the Veteran's service personnel records show that he was in fact a "test pilot" working with "aircraft launching and recovery systems."

Also, the Board acknowledges that the Veteran's wife (since February 1961) reported in a June 2015 statements that she witnessed the Veteran experiencing back discomfort in service.

The Veteran's service treatment records show that in May 1963, the Veteran reported acute lumbosacral pain after swinging a baseball bat the night prior; examination showed some limitation of flexion, an x-ray was ordered, and a diagnosis of rule-out disc diseases and/or spondylolisthesis was recorded.  See STRs, p. 60 of 63.

More recently, a private August 2012 MRI report for the Veteran's back shows an impression including scoliosis of the mid-spine with endplate degenerative changes at L1-L2 and L2-L3; and degenerative disc disease, facet arthritic changes, and ligament hypertrophy causing localized spinal canal stenosis at L2-L3, L3-L4, and L4-L5.  The report shows that it was ordered by Dr N.M.

The Board notes that none of the Veteran's treatment records relating to his low back have been associated with the claims file except for the above noted MRI report, which report reflects it was ordered by Dr. N.M.  Therefore, the Board finds this matter should be remanded so that the Veteran may be afforded another opportunity to identify any outstanding treatment records for VA to obtain, and including so that any outstanding records from Dr. N.M. may be obtained.

The Veteran has not been afforded a VA examination relating to his claim.  As shown above, he reported lumbosacral back pain in service, a diagnosis of rule-out disc disease and/or spondylolisthesis was recorded in service, and he is presently diagnosed with degenerative disc disease (among other things).  Also, his wife reports that the Veteran complained of back problems in service.  Based thereon, the Board finds that a VA examination is warranted to address the nature and etiology of the Veteran's claimed residuals of a low back injury.

B.  Knees

The Veteran also claims that he has residuals of bilateral knee injuries he incurred in service.  At the Board hearing, he testified that he believed he may have incurred trauma to his knees as a test pilot for arrested landing gear and catapults.

Regarding his left knee, the Board acknowledges that a November 1961 service treatment record reflects the Veteran reported that he hit his left knee in a scooter accident and that he was treated for a laceration on his left leg.  See STRs, p.29 of 63.

The Veteran testified at the Board hearing that his right knee started bothering him when he was stationed at Lakehurst Naval Air Station.  

The Veteran also testified that he was being treated by a Dr. T. for his knees, and that he was treated privately approximately five to six years post-service.  None of these records, however have been associated with the claims file.  In fact, there are only a handful of post-service treatment records in the claims file, none of which include treatment relating to the Veteran's knees.  Therefore, this matter should be remanded so that the Veteran may clarify where he received treatment after service, and so that any outstanding records identified, including his records from Dr. T. that he identified at the Board hearing, may be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Associate with the claims file all of the Veteran's relevant treatment records from Dr. N.M. relating to his claimed residuals of a low back injury.  In that regard, ask the Veteran to identify the dates or date range of treatment by Dr. N.M.

Also, ask the Veteran to identify all other places of treatment for his low back since service, and associate any records so identified with the claims file.

2.  Associate with the claims file all of the Veteran's relevant treatment records from Dr. T. relating to his claimed residuals of a low back injury (see Board hearing transcript).  In that regard, ask the Veteran to identify the dates or date range of treatment by Dr. T.

Also, ask the Veteran to identify all other places of treatment for his knees since service, and associate any records so identified with the claims file.

3.  After the development in paragraph (1) has been completed, schedule the Veteran for a new VA examination to determine the current nature and the etiology of his claimed residuals of a low back injury.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner should indicate whether it is "at least as likely as not" (meaning likelihood of at least 50%) that any current residuals of a low back injury had its onset in service, or is otherwise related to service, including the Veteran's reported history of serving as a test pilot for arrested landing gear and catapults and performing 1,145 arrested landings.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  Then, readjudicate the claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


